UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7657



PHILLIP SMALL,

                                              Plaintiff - Appellant,

          versus


JOHN H. PILAND, Doctor; REGGIE WEISNER; KEITH
WHITENER; MATT CLARK,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (CA-05-247)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Small, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Phillip   Small   appeals     the   district   court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

exhaust administrative remedies.       We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Small v. Piland, CA-05-247 (W.D.N.C. Sept. 30, 2005).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -